ON MOTION

ORDER

Intellectual Science and Technology, Inc. moves without opposition to dismiss appeals nos. 2009-1143 and 2009-1144 pursuant to Fed. R. App. P. 42(b) concerning Defendants-Appellees, U.S. JVC Corporation, JVC Americas Corporation, and Panasonic Corporation of North America.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. Appeals 2009-1143 and 2009-1144 are dismissed. The revised official caption is reflected above.
(2) Each side shall bear its own costs.